           Case 1:20-cv-00908-NONE-EPG Document 34 Filed 08/10/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   RUSSELL S. GRANT,                                              Case No. 1:20-cv-00908-NONE-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   D. RIOS,
13                    Defendant(s).
14
15            Russell Grant (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this
16   civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On December 7, 2020, the Court issued an order requiring the parties to file scheduling
18   conference statements and exchange initial disclosures. (ECF No. 21). The parties have now
19   filed their scheduling conference statements.1 (ECF Nos. 24 & 32). Additionally, both parties
20   have stated that they provided their initial disclosures. (ECF No. 24, pgs. 2-3; ECF No. 32,
21   pgs. 5-6).
22            The Court has reviewed this case and the parties’ statements. In an effort to secure the
23   just, speedy, and inexpensive disposition of this action,2 the Court will direct that certain
24
               1
                 Given Plaintiff’s alleged issues with making copies, defense counsel filed Plaintiff’s statement with the
25   Court. (ECF No. 32). The Court thanks defense counsel for doing so.
               2
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508-09 (9th Cir. 2008) (“We begin with the
26   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
     is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
27   enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are
     identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
28   adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).

                                                                1
           Case 1:20-cv-00908-NONE-EPG Document 34 Filed 08/10/21 Page 2 of 3



 1   documents that are central to the dispute be promptly produced.3
 2            Accordingly, IT IS ORDERED that:
 3                1. Each party has sixty days from the date of service of this order to serve opposing
 4                     parties, or their counsel, if represented, with copies of the following documents
 5                     and/or evidence that they have in their possession, custody, or control, to the
 6                     extent the parties have not already done so:4
 7                         a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 8                              Form 22s, and responses from the appeals office.
 9                         b. Witness statements and evidence5 that were generated from
10                              investigation(s) related to the event(s) at issue in the complaint, such as
11                              an investigation stemming from the processing of Plaintiff’s
12                              grievance(s).6
13                2. If any party obtains documents and/or other evidence described above later in
14                     the case from a third party, that party shall provide all other parties with copies
15                     of the documents and/or evidence within thirty days.
16                3. Parties do not need to produce documents or evidence that they have already
17                     produced.
18                4. Parties do not need to produce documents or evidence that were provided to
19                     them by the opposing party.
20                5. Parties may object to producing any of the above-listed documents and/or
21
22            3
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
     26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
23   local rule that the parties disclose additional information without a discovery request.”).
               4
                 Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
24   defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.
               5
                 Defendant indicated in his statement that at least one of these documents has already been produced to
25   Plaintiff. (ECF No. 24, p. 3). As stated above, Defendant does not need to produce documents or evidence that he
     already produced.
26             6
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
27   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
28   preserved.”).

                                                              2
         Case 1:20-cv-00908-NONE-EPG Document 34 Filed 08/10/21 Page 3 of 3



 1              evidence. Objections shall be filed with the Court and served on all other parties
 2              within sixty days from the date of service of this order (or within thirty days of
 3              receiving additional documents and/or evidence). The objection should include
 4              the basis for not providing the documents and/or evidence. If Defendant(s)
 5              object based on the official information privilege, Defendant(s) shall follow the
 6              procedures described in the Court’s scheduling order. If a party files an
 7              objection, all other parties have fourteen days from the date the objection is filed
 8              to file a response. If any party files a response to an objection, the Court will
 9              issue a ruling on the objection.
10
     IT IS SO ORDERED.
11
12
       Dated:   August 10, 2021                             /s/
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
